Citation Nr: 1507232	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-22 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than March 15, 2010, for the award of service connection for ischemic heart disease, diagnosed as coronary artery disease associated with herbicide exposure, status post myocardial infarction (ischemic heart disease). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, granted service connection for coronary artery disease, status post myocardial infarction.  The Veteran has expressed disagreement with the effective date assigned of March 15, 2010.    

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  On March 15, 2010, the Veteran submitted a claim for service connection for coronary artery disease.  No prior correspondence can reasonably be construed as a claim for service connection for ischemic heart disease.  

2.  The Veteran's ischemic heart disease manifested before March 15, 2010.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 15, 2010, for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In this case, the Veteran's original claim for service connection for ischemic heart disease was granted, and a total disability rating was assigned.  He then appealed the downstream issue of entitlement to an earlier effective date of service connection for ischemic heart disease.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the law with regard to this issue.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  The issue of entitlement to an effective date earlier than March 15, 2010, for the award of service connection for ischemic heart disease has been adequately developed.  38 U.S.C.A. §§ 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

Earlier Effective Date Analysis

In the November 2010 rating decision granting service connection for ischemic heart disease, a 100 percent disability rating was assigned effective March 15, 2010.  In several statements in support of his appeal, the Veteran contends that the effective date of the grant of benefits should be in March 2007, the month during which he had his first heart attack, or July 2007, the month during which he contends he filed a claim for benefits.  Alternatively, the Veteran's representative contends that the effective date of the grant of benefits should be February 7, 2005, the date the Veteran filed a claim for pension, which the representative contends should reasonably be construed as a claim for disability compensation for ischemic heart disease.  

Generally, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i) (emphasis added).  

The claim leading to the award of service connection was received by the RO on March 15, 2010.  Although this was the date of claim, the award of service connection was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2014) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  

As defined by 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to, acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  Note 2 of 38 C.F.R. § 3.309(e) further defines ischemic heart disease as specifically not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 2.  

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. 
§ 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under 
38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.  

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if:  (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id.  Thus, under the Nehmer effective date provisions, the Board must analyze whether a claim for ischemic heart disease was filed prior to the March 15, 2010 claim, or whether VA denied compensation for ischemic heart disease.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's representative contends that the Veteran's February 2005 claim for non-service-connected pension can reasonably be inferred as a claim for compensation for ischemic heart disease.  On February 11, 2005, the RO received correspondence from the Veteran seeking an increase in disability benefits, to include consideration for non-service-connected pension.  Specifically, the Veteran wrote "I am totally disabled because of hypertension, not service connected, and service connected left foot disease."  Subsequently, on March 21, 2005, the RO received correspondence from the Veteran in which he indicated he was totally disabled, in part, due to "non service connected hypertension."  Additionally in March 2005, the Veteran submitted a VA Form 21-527 (Income-Net Worth and Employment Statement) in which he indicated that he was unable to work, in part, due to his hypertension.  In a June 2005 rating decision, the RO granted non-service-connected pension for hypertension, rated at 10 percent disabling, and atypical chest pain, rated at 10 percent disabling.  

A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a).  However, a claim for pension is not necessarily a claim for compensation.  In Stewart v. Brown, 10 Vet. App. 15 (1997), the Court of Appeals for Veterans Claims explained that the phrase "may be considered" in 38 C.F.R. § 3.151(a) is discretionary rather than mandatory, and further clarified that VA should consider a veteran's claim for pension as a claim for compensation where VA is on notice that the appellant has a well-supported claim and might be eligible for either benefit.  In February 2011, VA provided guidance regarding the adjudication of Nehmer claims, specifically providing that Nehmer claims were an "appropriate circumstance" for when to consider pension claims as claims for compensation.  See VA Nehmer Training Guide, p. 20.  As such, the Board views the February 2005 claim for pension as a claim for disability compensation for purposes of analysis under Nehmer provisions.

After a review of all the evidence of record, however, the Board finds that the February 2005 claim could not reasonably be construed as a claim for ischemic heart disease.  First, as mentioned above, the Veteran's claim and associated statements only refer to a claim for hypertension.  See February 2005 Statement, March 2005 Statement.  However, hypertension is specifically excluded from the definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 2.  

Second, there is no indication in the evidence of record that the Veteran had an ischemic heart condition when he filed his claim for hypertension in February 2005.  

As defined by 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to, acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  Angina [pectoralis] is defined as "a paroxysmal thoracic pain, often radiating to the arms, particularly the left, sometimes accompanied by a feeling of suffocation and impending death; it is most often due to ischemia of the myocardium and precipitated by effort or excitement."  Dorland's Illustrated Medical Dictionary p. 83 (32nd ed. 2012).  

A June 2004 VA treatment record indicates the Veteran presented complaining of intermittent pain over his left and right chest and upper back for the past six weeks.  The Veteran reported intermittent, but not consistent, worsening of the pain with "moving the wrong way" or with taking a deep breath.  The Veteran indicated the pain was not exacerbated by exertion.  The Veteran denied shortness of breath, palpitations, lightheadedness, nausea, or vomiting.  The VA physician indicated that the Veteran's symptoms were attributable to atypical chest pain, and ordered an electrocardiogram.  Following the electrocardiogram, the VA physician indicated that a cardiac etiology for the Veteran's complaints was doubtful, but that the Veteran had risk factors for coronary artery disease.  

A July 2004 VA treatment record indicates that the Veteran presented for a follow-up appointment to the June 2004 appointment.  The July 2004 treating VA physician characterized the Veteran's complaints in June 2004 as musculoskeletal type chest discomfort.  

An August 2004 VA treatment record indicates that the Veteran presented with chest discomfort.  The VA physician indicated that there were no aggravating factors other than the Veteran's pain increased most recently when he was driving cross-country.  

The Veteran was treated in December 2006 for an earache.  The December 2006 VA emergency department record indicates the Veteran denied chest pain, referred cardiac pain, and shortness of breath.  The VA physician indicated that the Veteran reported a past medical history significant for hypertension only.  An electrocardiogram was performed and the VA physician indicated normal findings.  

A March 2007 VA treatment record indicated the Veteran presented to establish treatment with a primary care physician.  The VA physician indicated that, with respect to the cardiovascular system, the Veteran reported only a history of hypertension.  The VA physician indicated that the Veteran specifically denied a history of angina, heart palpitations, heart murmurs, myocardial infarctions, or episodes of syncope.  

Private medical records from March 2007 provide the first indication of an ischemic heart condition contained in the record.  These records indicate the Veteran had a myocardial infarction on March 26, 2007, followed by coronary artery stent placement.  The March 2007 private treatment records provide the first documented `diagnosis of coronary artery disease.  

After a review of all the evidence of record, the weight of the evidence demonstrates that the Veteran had a cardiovascular history positive for hypertension when he filed his claim in February 2005.  While treatment records indicate the presence of chest pain, VA physicians, following examination and diagnostic testing, consistently provided a diagnosis of atypical chest pain, a diagnosis that is not included in the regulatory definition of ischemic heart disease.  Moreover, the first documented diagnosis of an ischemic heart condition is not found in the record until March 2007.  Therefore, the Board finds that the February 2005 claim for pension cannot be reasonably construed as a claim for ischemic heart disease.  

Next, the Veteran contends that he submitted a claim for ischemic heart disease in July 2007 following his heart attack in March 2007.  See March 2011 Statement; see also June 2012 Substantive Appeal.  The Veteran contends that he filed this claim with his representative and it was subsequently denied.  Id.  However, the record contains no correspondence either from the Veteran or his representative dated in July 2007.  The first correspondence from the Veteran following his March 2007 heart attack is his March 15, 2010 claim for compensation for coronary artery disease.  While the October 2014 statement from the Veteran's representative acknowledges the Veteran's contentions that he submitted a claim in July 2007, the Veteran's representative has not provided any evidence or offered any argument regarding this contention.  

Following a careful review of the evidence, the Board finds that the March 15, 2010 claim for service connection for coronary artery disease is the earliest claim for ischemic heart disease.  Prior to March 15, 2010, nothing in the record can be reasonably viewed as a claim of service connection for ischemic heart disease. Additionally, there was no earlier denial of service connection for a disability that can be reasonably viewed as a denial of ischemic heart disease.  Therefore, the earliest possible effective date for the award of service connection for ischemic heart disease is March 15, 2010, which is the date of claim.

Because the Veteran's claim was received more than one year after his separation from military service, as noted previously, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  Evidence contained in the record indicates that the Veteran suffered a myocardial infarction on March 26, 2007, and subsequently underwent coronary artery stent placement.  Thus, the Board finds that the Veteran's "disability arose" at least by March 26, 2007, as there is no evidence earlier than that date which references ischemic heart disease.  Given that the effective date of the award can be no earlier than the date of claim, the Board concludes that the proper effective date for the award of service connection for ischemic heart disease is March 15, 2010.  See 38 C.F.R. 
§ 3.816(c)(2).  


ORDER

Entitlement to an effective date earlier than March 15, 2010, for a grant of service connection for ischemic heart disease is denied. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


